Citation Nr: 0631051	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-08 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to additional dependency benefits for child from 
July 1, 2002, to December 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1975 to 
October 2001. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


FINDING OF FACT

In November 2003, the RO received notification from the 
veteran on a VA Form 21-674b that indicated his son had 
attended college from the end of July 2002, which was not 
within 1 year of the date of commencement of courses.  


CONCLUSION OF LAW

The criteria for entitlement to additional dependency 
benefits for child from July 1, 2002, to December 1, 2003, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.57, 3.667 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) does not apply to 
the issue on appeal. See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (recognizing that the VCAA does not affect 
cases where issue on appeal is solely one of statutory 
interpretation).  In this case, the issue is whether the 
veteran is legally entitled to the benefits sought in terms 
of a filing deadline defined by regulation, and therefore, 
this case turns on statutory and regulatory interpretation.  
See also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) 
(holding that where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  As 
such, no action is required pursuant to the VCAA.

Analysis

A review of the record shows that the veteran is not legally 
entitled to the benefit sought based upon the date he filed 
the pending claim as shown by its date stamp.  

Generally, entitlement for additional compensation for a 
child dependent ends at age 18.  Dependency may continue, 
however, under certain circumstances.

VA law and regulation provide that unless otherwise provided 
the effective date of an award of increased compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application 
therefor.  38 U.S.C.A. § 5110(a).  There are, however, 
several exceptions:  Additional pension or compensation may 
be paid from a child's 18th birthday based upon school 
attendance if the child was at that time pursuing a course of 
instruction at an approved school and a claim for such 
benefits is filed within one year from the child's 18th 
birthday.  38 C.F.R. §§ 3.57(a)(iii), 3.667(a).  Pension or 
compensation based upon a course which was begun after a 
child's 18th birthday may be paid from the commencement of 
the course if a claim is filed within 1 year from that date.  
38 C.F.R. § 3.667(a)(2).

In this case, the record contains a November 2001 letter that 
detailed the veteran's monthly entitlement amount based upon 
his service-connected compensation; particularly, it noted 
that on April 2, 2002, the veteran's son would turn 18, and 
the monthly amount would be adjusted downward to reflect that 
event.   

Thereafter, in response to a February 5, 2002, letter that 
reminded the veteran he had been receiving payments for a 
child that would soon turn 18, the veteran submitted a VA 
Form 21-674, which was date stamped February 12, 2002.  The 
latter form noted that the veteran's son would not graduate 
from high school until May 31, 2002.  Thus, the RO sent a 
March 2002 letter informing the veteran that payments for his 
son based on school attendance would continue until June 2, 
2002.  

Next, the veteran submitted a VA Form 21-8960, date stamped 
April 8, 2002, which alerted VA that his son expected to 
graduate in June 2002.  In turn, the RO sent the veteran an 
April 16, 2002, letter which told him payments for the son 
would continue based upon school attendance until July 1, 
2002.  The claims file also contains a VA Form 21-8947, which 
reflected the RO's adjustment of a future termination date 
for payments for the son (i.e., July 1, 2002).  

In November 2003, the veteran submitted a VA Form 21-674b, 
which reflected an "official beginning date of regular term 
of course" as of July 29, 2002, for the veteran's son.  The 
veteran wrote in an accompanying letter that he had already 
submitted the form in the summer of 2002 when his son had 
started college-a VA counselor had informed him that he was 
not receiving benefits for his son, and was thereby 
requesting reinstatement of those benefits.  A November 2003 
RO Report of Contact indicated that a VA employee called the 
son's college, which confirmed that he had been attending 
full time continuously since July 2002.  

The RO sent the veteran a November 2003 letter informing him 
that recently submitted VA Form 21-674b failed to indicate 
specifically what school his son attended, and that the RO 
must have a VA Form 21-674, Request for Approval of School 
Attendance, in order to determine whether additional benefits 
were authorized.  The RO noted that retroactive payments were 
only applicable if the school attendance was reported within 
one year when the child began attending classes.  

Thereafter, the veteran submitted, as asked, a VA From 21-674 
dated November 2003, which provided the necessary details 
regarding his son's college.  A December 2003 letter from the 
RO indicated that as of December 1, 2003, the veteran's son 
was added to the veteran's award as a school child (based 
upon the veteran's November 10, 2003, form such that payment 
commenced the first of the following month).  The letter 
explained that VA was unable to pay the veteran any "back 
payment" because it had not received notification of the 
son's enrollment within one year from the date that 
enrollment commenced.  The RO listed the various submissions 
it had received from the veteran concerning his son's 
attendance at school, i.e., forms that had been executed in 
February 2002, April 2002, and November 2003.  

The veteran's December 2003 notice of disagreement stated 
that his son had in fact been attending an approved higher 
educational program for the entire claimed period.  Also, the 
veteran attached a copy of an original Request of Approval 
for School Attendance, which he had located when searching 
his home.  The attached photocopied form had a date of July 
15, 2002, identified that his son was to commence college on 
July 22, 2002, and it was signed by the veteran.  It did not 
have a stamp of the date received by the RO.  

On his March 2004 VA Form 9, the veteran asserted that he 
had, in fact, submitted this very VA Form 21-674 within one 
year from his son's removal from the July 2002 award, and he 
felt he should not be penalized for loss of data by VA.  

Although the veteran seeks entitlement to retroactive 
benefits from July 2002, when his son started college, to 
December 2003, when his son was added back based upon the 
November 2003 claim, the veteran's theory regarding 
entitlement to these benefits is unsupported by the law.  As 
noted, 38 U.S.C.A. § 5110, provides for the effective date to 
be the date of claim if one of the exceptions is not met per 
38 C.F.R. § 3.57 and/or § 3.667, as is the case here.  That 
is, had the veteran filed a claim within 1 year from the date 
of commencement of course (July 2002), compensation may have 
been paid from the commencement of the course.  38 C.F.R. § 
3.667(a)(2).  

In this case, however, the record does not show that the RO 
received a claim within a year of July 2002-rather, the 
record shows that the RO received the veteran's claim for 
additional dependency benefits in November 2003.  The 
veteran's contention regarding VA misplacing his claim, which 
he alleges to have sent in July 2002, is not supported by the 
evidence of record.  Notably, the veteran's various other 
claims and forms had been duly recorded and utilized to 
provide adjustments in the benefits (i.e., in February and 
April 2002), and nothing in the record suggests that the RO 
thereafter failed to act upon a July 2002 claim.  

There is a presumption of regularity of the administrative 
process in the absence of clear evidence to the contrary.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). The initial 
presumption in this case would be that a July 2002 Request 
for Approval of School Attendance was not received at the RO, 
and that is because the RO regularly associates letters and 
other documents it receives with the claims file after 
stamping the date received somewhere on the document(s).  
Again, it appears that the RO had done that with several 
other submissions from the veteran, and the Board finds that 
the veteran's photocopied submission of a July 2002 form 
without a date stamp does not rebut a presumption of 
regularity.  

Accordingly, the general rule regarding effective dates is 
for application:  Though date of entitlement existed prior to 
the November 2003 claim of record, the effective dated can be 
no earlier than the date of application.  See 38 U.S.C.A. 
§ 5110.

As the veteran has not met the legal requirements for filing 
his claim for additional dependent compensation based on a 
child's school attendance, his appeal must be denied.  See 
Sabonis, 6 Vet. App. at 430.


ORDER

Payment of additional dependency benefits from July 1, 2002, 
to December 1, 2003, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


